UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6365



GILBERT STOKES,

                                            Plaintiff - Appellant,

          versus


STUART SIMMS, Secretary of Public Safety and
Correctional Services, sued in his official
capacity and individual capacity; WILLIAM W.
SONDERVAN, Commissioner of Corrections, Divi-
sion of Corrections, sued in his individual
and official capacity; ALEXANDER FRANCIS,
Warden, Maryland Correctional Pre-Release Sys-
tem, sued in his individual and official
capacity; SANDRA BOOSE, Facility Adminis-
trator, Jessup Pre-Release Unit, sued in her
individual and official capacity; CORRECTIONAL
OFFICER ANDERSON, sued in his official and
individual   capacity;   CORRECTIONS   OFFICER
WALKER, sued in her official and individual
capacity; CORRECTIONAL OFFICER SMITH, V (CPT,
sued in her official and individual capacity),

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
2040-AMD)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Gilbert Stokes, Appellant Pro Se. Glenn William Bell, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gilbert Stokes appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Stokes v. Simms, No. CA-99-2040-AMD (D.

Md. Feb. 22, 2000).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 18, 2000, the district court’s records show that it was
entered on the docket sheet on February 22, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

                                 2